
	
		II
		111th CONGRESS
		1st Session
		S. 1230
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2009
			Mr. Isakson (for
			 himself, Mr. Lieberman,
			 Mr. Dodd, Mr.
			 Chambliss, Mr. Alexander,
			 Mr. Risch, Mr.
			 Ensign, Mr. Bunning,
			 Ms. Murkowski, and
			 Mr. Vitter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  Federal income tax credit for certain home purchases.
	
	
		1.Short titleThis Act may be cited as the
			 Home Buyer Tax Credit Act of
			 2009.
		2.Credit for certain
			 home purchases
			(a)Allowance of
			 creditSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 25D the
			 following new section:
				
					25E.Credit for
				certain home purchases
						(a)Allowance of
				credit
							(1)In
				generalIn the case of an individual who is a purchaser of a
				principal residence during the taxable year, there shall be allowed as a credit
				against the tax imposed by this chapter an amount equal to 10 percent of the
				purchase price of the residence.
							(2)Dollar
				limitationThe amount of the credit allowed under paragraph (1)
				shall not exceed $15,000.
							(3)Allocation of
				credit amountAt the election of the taxpayer, the amount of the
				credit allowed under paragraph (1) (after application of paragraph (2)) may be
				equally divided among the 2 taxable years beginning with the taxable year in
				which the purchase of the principal residence is made.
							(b)Limitations
							(1)Date of
				purchaseThe credit allowed under subsection (a) shall be allowed
				only with respect to purchases made—
								(A)after the date of
				the enactment of the Home Buyer Tax Credit
				Act of 2009, and
								(B)on or before the
				date that is 1 year after such date of enactment.
								(2)Limitation
				based on amount of taxIn the case of a taxable year to which
				section 26(a)(2) does not apply, the credit allowed under subsection (a) for
				any taxable year shall not exceed the excess of—
								(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
								(B)the sum of the
				credits allowable under this subpart (other than this section) for the taxable
				year.
								(3)One-time
				only
								(A)In
				generalIf a credit is allowed under this section in the case of
				any individual (and such individual's spouse, if married) with respect to the
				purchase of any principal residence, no credit shall be allowed under this
				section in any taxable year with respect to the purchase of any other principal
				residence by such individual or a spouse of such individual.
								(B)Joint
				purchaseIn the case of a purchase of a principal residence by 2
				or more unmarried individuals or by 2 married individuals filing separately, no
				credit shall be allowed under this section if a credit under this section has
				been allowed to any of such individuals in any taxable year with respect to the
				purchase of any other principal residence.
								(c)Principal
				residenceFor purposes of this section, the term principal
				residence has the same meaning as when used in section 121.
						(d)Denial of
				double benefitNo credit shall be allowed under this section for
				any purchase for which a credit is allowed under section 36 or section
				1400C.
						(e)Special
				rules
							(1)Joint
				purchase
								(A)Married
				individuals filing separatelyIn the case of 2 married
				individuals filing separately, subsection (a) shall be applied to each such
				individual by substituting $7,500 for $15,000 in
				subsection (a)(1).
								(B)Unmarried
				individualsIf 2 or more individuals who are not married purchase
				a principal residence, the amount of the credit allowed under subsection (a)
				shall be allocated among such individuals in such manner as the Secretary may
				prescribe, except that the total amount of the credits allowed to all such
				individuals shall not exceed $15,000.
								(2)PurchaseIn
				defining the purchase of a principal residence, rules similar to the rules of
				paragraphs (2) and (3) of section 1400C(e) (as in effect on the date of the
				enactment of this section) shall apply.
							(3)Reporting
				requirementRules similar to the rules of section 1400C(f) (as so
				in effect) shall apply.
							(f)Recapture of
				credit in the case of certain dispositions
							(1)In
				generalIn the event that a taxpayer—
								(A)disposes of the
				principal residence with respect to which a credit was allowed under subsection
				(a), or
								(B)fails to occupy
				such residence as the taxpayer's principal residence,
								at any
				time within 24 months after the date on which the taxpayer purchased such
				residence, then the tax imposed by this chapter for the taxable year during
				which such disposition occurred or in which the taxpayer failed to occupy the
				residence as a principal residence shall be increased by the amount of such
				credit.(2)Exceptions
								(A)Death of
				taxpayerParagraph (1) shall not apply to any taxable year ending
				after the date of the taxpayer's death.
								(B)Involuntary
				conversionParagraph (1) shall not apply in the case of a
				residence which is compulsorily or involuntarily converted (within the meaning
				of section 1033(a)) if the taxpayer acquires a new principal residence within
				the 2-year period beginning on the date of the disposition or cessation
				referred to in such paragraph. Paragraph (1) shall apply to such new principal
				residence during the remainder of the 24-month period described in such
				paragraph as if such new principal residence were the converted
				residence.
								(C)Transfers
				between spouses or incident to divorceIn the case of a transfer
				of a residence to which section 1041(a) applies—
									(i)paragraph (1)
				shall not apply to such transfer, and
									(ii)in the case of
				taxable years ending after such transfer, paragraph (1) shall apply to the
				transferee in the same manner as if such transferee were the transferor (and
				shall not apply to the transferor).
									(D)Relocation of
				members of the Armed ForcesParagraph (1) shall not apply in the
				case of a member of the Armed Forces of the United States on active duty who
				moves pursuant to a military order and incident to a permanent change of
				station.
								(3)Joint
				returnsIn the case of a credit allowed under subsection (a) with
				respect to a joint return, half of such credit shall be treated as having been
				allowed to each individual filing such return for purposes of this
				subsection.
							(4)Return
				requirementIf the tax imposed by this chapter for the taxable
				year is increased under this subsection, the taxpayer shall, notwithstanding
				section 6012, be required to file a return with respect to the taxes imposed
				under this subtitle.
							(g)Basis
				adjustmentFor purposes of this subtitle, if a credit is allowed
				under this section with respect to the purchase of any residence, the basis of
				such residence shall be reduced by the amount of the credit so allowed.
						(h)Election To
				treat purchase in prior yearIn the case of a purchase of a
				principal residence after December 31, 2009, and on or before the date
				described in subsection (b)(1)(B), a taxpayer may elect to treat such purchase
				as made on December 31, 2009, for purposes of this
				section.
						.
			(b)Conforming
			 amendments
				(1)Section
			 24(b)(3)(B) of the Internal Revenue Code of 1986 is amended by striking
			 and 25B and inserting , 25B, and 25E.
				(2)Section
			 25(e)(1)(C)(ii) of such Code is amended by inserting 25E, after
			 25D,.
				(3)Section 25B(g)(2)
			 of such Code is amended by striking section 23 and inserting
			 sections 23 and 25E.
				(4)Section 904(i) of
			 such Code is amended by striking and 25B and inserting
			 25B, and 25E.
				(5)Section 1016(a)
			 of such Code is amended by striking and at the end of paragraph
			 (36), by striking the period at the end of paragraph (37) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
					
						(38)to the extent
				provided in section
				25E(g).
						.
				(c)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 25D the following new item:
				
					
						Sec. 25E. Credit for certain home
				purchases.
					
					.
			(d)Sunset of
			 current first-time homebuyer credit
				(1)In
			 generalSubsection (h) of section 36 of the Internal Revenue Code
			 of 1986 is amended by striking before December 1, 2009 and
			 inserting on or before the date of the enactment of the
			 Home Buyer Tax Credit Act of
			 2009.
				(2)Election to
			 treat purchase in prior yearSubsection (g) of section 36 of the
			 Internal Revenue Code of 1986 is amended by striking before December 1,
			 2009 and inserting on or before the date of the enactment of the
			 Home Buyer Tax Credit Act of
			 2009.
				(e)Effective
			 dateThe amendments made by this section shall apply to purchases
			 after the date of the enactment of this Act.
			
